Case 2:17-cv-01082-JMV-JBC Document 31 Filed 09/03/19 Page 1 of 4 PageID: 510




Patrick J. Boyle (NJ Bar 036081997)
Jessie Beeber
VENABLE LLP
Rockefeller Center
1270 Avenue of the Americas
24th Floor
New York, New York 10020
(212) 307-5500 (telephone)
(212) 307-5598 (facsimile)
PBoyle@Venable.com
JBeeber@venable.com
Attorneys for Petitioner
Chronic Disease Fund, Inc.

KARI M. LARSON
Senior Litigation Counsel
KAVITHA BONDADA
Trial Attorney
U.S. Department of Justice, Tax Division
Post Office Box 227
Ben Franklin Station
Washington, D.C. 20044
Telephone:     (202) 616-3822
               (202) 307-6536
Fax:           (202) 514-6866
Email:         Kari.M.Larson@usdoj.gov
               kavitha.bondada@usdoj.gov
Counsel for Respondent United States of America

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                              NEWARK VICINAGE


 CHRONIC DISEASE FUND, INC.

                    Petitioner,
                                                  Civil Action No. 17-1082-JMV-JBC
                  --against--

 UNITED STATES OF AMERICA

                    Respondent.
Case 2:17-cv-01082-JMV-JBC Document 31 Filed 09/03/19 Page 2 of 4 PageID: 511



                               STIPULATION OF DISMISSAL


         Petitioner, Chronic Disease Fund d/b/a Good Days and Respondent, the United States of

America jointly stipulate to the dismissal of the Petition to Quash IRS Summons Issued to Third

Party Johnson & Johnson, [ECF No. 1], and Motion to Enforce IRS Summons [ECF No. 6],

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and 41(c). The parties further

stipulate that the summons at issue is enforced with respect to the documents Johnson & Johnson

has already produced, and will not be further enforced. Each party shall bear its own fees and

costs.

         Accordingly, the Court may now administratively close this case.




Dated: September 3, 2019                     VENABLE LLP
                                             By: /s/ Patrick J. Boyle
                                             Patrick J. Boyle (NJ Bar 036081997)
                                             Jessie Beeber
                                             1270 Avenue of the Americas, 24th Floor
                                             New York, New York 10020
                                             Telephone: (212) 307-5500
                                             Facsimile: (212) 307-5598
                                             Email: PBoyle@venable.com
                                             Email: JBeeber@venable.com
                                             Attorneys for Petitioner Chronic Disease Fund, Inc.
                                             *admitted pro hac vice

                                             CRAIG CARPENITO
                                             United States Attorney

                                             RICHARD E. ZUCKERMAN
                                             Principal Deputy Assistant Attorney General

                                             By:    /s/ Kari M. Larson
                                             KARI M. LARSON
                                             Senior Litigation Counsel
                                             KAVITHA BONDADA
                                             Trial Attorney
                                                2
Case 2:17-cv-01082-JMV-JBC Document 31 Filed 09/03/19 Page 3 of 4 PageID: 512



                                   U.S. Department of Justice, Tax Division
                                   P.O. Box 227
                                   Ben Franklin Station
                                   Washington, DC 20044
                                   Telephone: (202) 616-3822
                                               (202) 307-6536
                                   Facsimile: (202) 514-6866
                                   Email: kari.m.larson@usdoj.gov
                                          Kavitha.bondada@usdoj.gov
                                   Counsel for Respondent United States of America




                                      3
Case 2:17-cv-01082-JMV-JBC Document 31 Filed 09/03/19 Page 4 of 4 PageID: 513




                                      4
